By the Court.
When a case, because of the failure of counsel for the plaintiff in error to appear, either in person or by brief, and prosecute the same, is dismissed, it will not, even by consent, be reinstated upon a showing that such counsel mailed his briefs in time to reach the court before the case was called for a hearing. On the contrary, it must be held that such counsel took the risk of delays in the mail. See 24th Hule of Supreme Court, Civil Code, § 5621; Osborn v. Hale, 70 Ga. 731.

Motion to reinstate denied.


All the Justices concurring,